 PLANKINTON PACKING COMPANY399In view of the foregoing, we find that the contract effective fromJanuary 1, 1955, was one of unreasonable duration and that the peti-tion herein was filed timely with respect to the expiration of thatcontract's reasonable first 2-year period.It does not therefore barthis proceeding.Further, we find that the contract executed on July9, 1956, is apremature extension, having been executed before the ex-piration of the first 2 years of the initial contract.Accordingly thislatter agreement may not bar an election.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All productionand maintenanceemployees, including railway andmaintenance-of-way employeesand allshop employees employed bythe Employer at its sugar mill in Vega Baja, Puerto Rico, but exclud-ing hotel and hospital workers, managers, department heads, and theirassistants, laboratory technicians, warehouse clericals,office clericals,timekeepers,telephone operators, sugar boilers,caneweighers withpermanentwork during the grindingseason, guards,executives, andall supervisorsas defined in the Act.'°5.The Employer's operationsare seasonal,beginningin Januaryand endingin June of each year. Inasmuch as thecurrent season hasalready begun and peakseasonalemployment will occur within ourusualtime for holding elections, we shall directan immediateelectionin this case.[Text of Direction of Election omitted from publication.]the Board has recognized the necessity for contractual changes because of fluctuating-economic conditions,the Board has carefully preserved the rights of employees to changetheir bargaining representative at predictable and reasonable intervals."Cf.SeftonFibre Can Company,109 NLRB 360.° The unit described is in accord with the stipulation of the parties.Plankinton Packing Company(Divisionof Swift &Co.)andOfficeEmployees International Union,LocalNo. 9, AFL-CIO, Peti-tioner.Case No. 13-RC-4897.February 19, 1957SUPPLEMENTAL DECISION, CERTIFICATION OF RE-SULTS OF ELECTION, AND DIRECTIONPursuant to a Board Decision and Direction of Elections,' separateelections by' secret ballot were conducted under the direction andsupervision of the Regional Director for the Thirteenth Regionamong the Employer's employees in the two units found appropriate :(a) a unit of office clerical employees; and (b) a unit of plant clericalemployees.Thereafter, a tally of ballots in each election was fur-1116 NLRB 1225.117 NLRB No. 52. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe tally in the election for office clericalemployees (unit a) shows that, of approximately 68 eligible voters,20 cast valid ballots for the Petitioner, 25 cast valid ballots againstthe Petitioner, and 19 cast ballots that were challenged.The tallyof ballots in the election for plant clerical employees (unit b) showsthat, of approximately 42 eligible voters, 15 cast valid ballots for thePetitioner, 24 cast valid ballots against the Petitioner, and 18 castballots that were challenged.2Challenges are, therefore, sufficientin number to affect the results of each election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of the challenges, and, onNovember 27, 1956, issued his report on challenged ballots.TheRegional Director recommended that: (1) The ballots of 9 employeesin the standards department,3 4 employees in the timeoffice,4 and 2employees in the employment office,' all of whom cast ballots in bothelections and were challenged in both by the Employer on the groundthat they should have voted only in the election for plant clericalemployees, be opened and counted in the election for office clericalemployees (unit a), and that the challenges to their ballots in theelectionfor plant clerical employees (unit b) be sustained; (2) thatthe ballots of 3 weight takers,6 all of whom also voted in both electionsand were challenged in both by the Employer on the ground that theyshould have voted only in the election for office clerical employees,should be opened and counted in the election for plant clerical em-ployees, and that the challenges to their ballots in the office clericalunit be sustained; and (3) that revised tallies of ballots be issued forboth elections.The Regional Director made no recommendation con-cerning the ballot of Walter Flagg, who voted under challenge bythe Petitioner in the election for office clerical employees, on theground that a conclusive result would probably be obtained in eachelection by the disposition of the other challenged ballots.There-after, the Employer filed timely exceptions to the Regional Director'sreport on challenged ballots.The Employer excepted to the Re-gional Director's recommendations concerning the challenges to theballots of the 9 employees in the standards department, the 6 employeesin the time and employment offices, and the 3 weight takers, andalso exceptedto the Regional Director's failure to recommend thatthe challenges to the ballots of these employees in both elections besustained.No other exceptions were filed.8With one exception,the challenged ballots are the same in each election.aDorothy Tank, Wilma McHugh, Joyce Michalek,and Mary Haro,comptometer oper-ators ; Joseph Farago,Anna Strunk,and Gerald Helwig, clerks;and Lorene Keenan andDelores Eichman,stenographers.4 Joan Busby and Pearl Kranz,comptometer operators;Tom Powers,a clerk ; andWilliam Wustrack,a timekeeper5 Ruth Hankin and Margaret Albert, clerks.6Bert Waterstrat,Kenneth Aplin,and John Erdman. PLANKINTON PACKING COMPANY401In its Decision and Direction of Elections, the Board includedtime andemployment offices in the office clerical unit,' and included weighttakers in the plant clerical uniteThe Regional Director's recom-mendations concerning the ballots challenged by the Employer aretherefore in accordance with this Decision.Furthermore, the Em-ployer admits that there has been no substantial change in the workduties of the employees whose ballots were thus challenged.We shalltherefore overrule the Employer's exceptions to the Regional Di-rector's recommendations as to these challenged ballots,9 and we shalladopt such recommendations to the extent indicated below.We shalldirect that : (1) The ballots of the 9 employees in the standards depart-ment andthe 6 employees in the time and employment offices, whichare now under consideration, be opened and counted in the electionfor office clerical employees (unit a) and that the challenges in theirballots in the election for plant clerical employees (unit b) be sus-tained; and (2) that the challenges to the ballots of the three weighttakers in the election for office clerical employees be sustained.Weshall not, however, direct that these three ballots be opened andcounted in the election for plant clerical employees, as they could notaffect the results of that election.As the tally of ballots therein nowdiscloses that the Petitioner lost the electit n 1 n the unit of plantclerical employees including weight takers (unit b) by more thanthree votes, we shall certify the results of the election in this unit.We make no finding with respect to the challenge to the ballot ofWalter Flagg. If the ballots directed to be opened and counted in theelection for office clerical employees, in which Flagg voted, do notdispose of this matter in a determinative manner, the Regional Di-rector shall conduct a further investigation with respect to the chal-lenge to his ballot, and shall issue and serve upon the parties a supple-mental report with recommendations to the Board as to the dispositionof the said challenged ballot.[The Board certified that a majority of the valid ballots was notcast for Office Employees International Union, Local No. 9, AFL-CIO,by employees of the Plankinton Packing Plant (Division of Swift7The Board's unit finding as to these employees appears on Appendix C of that DecisionClerical employees in thestandards department(comptometer operators,typist,secretary to department head, labor distribution clerk, the employee who handlesthe plant salary ledger,and the other departmental clerks).Clerical employees in the time and employment offices (payroll clerks,includingthe one who also operates the addressograph machine, comptometer operators,Margaret Albert,and Miss Flankin).s See Appendix D of that Decision9On October 30, 1956, the Board denied a motion for reconsideration filed by theEmployer,which,inter alia,raised essentially the same issues as those now raised inits exceptions423784-57-vol.117-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Co.) at Milwaukee, Wisconsin, in unit b, and that this labor organ-ization is not the exclusive representative of the employees in this unit.][The Board directed that the Regional Director for the ThirteenthRegion shall within ten (10) days from the date of this Direction,open and count the ballots of the persons whose names appear on theAppendix, and serve upon the parties a revised tally of ballots.]MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision, Certification of Results of Election, andDirection.APPENDIX(Office clerical employees-Unit a)Dorothy TankWilma McHughJoyce MichalekMary HaroJoseph FaragoAnna StrunkGerald HelwigLorene KeenanDelores EichmanJoan BusbyPearl KrantzTom PowersWilliam WustrackRuth HankinMargaret AlbertF. H. Vahlsing,Inc.andLocal424, Packingof Grain,Fertilizersand Processors of Allied Food Industries,International Broth-erhood of Teamsters,Chauffeurs, Warehousemen and Helpersof America,AFL-CIO,Petitioner.Case No. 2-RC-7292.Feb-ruary 19, 1957THIRD SUPPLEMENTAL DECISION, DIRECTION,AND ORDEROn September 12, 1956, pursuant to a Second Supplemental De-cision,Order, and Direction of Third Election issued by the Boardon June 8, 1956,' an election by secret ballot was conducted in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Second Region in a unit described as "allemployees of the Employer at its Bridgehampton operations in LongIsland, New York, excluding clerical employees, guards, and super-visors as defined in the Act." 2At the conclusion of the election, theparties were furnished a tally of ballots which showed that of ap-proximately 30 eligible employees, 27 cast ballots, and that all 27,iNot reportedin printed volumes of Board Decisions and Orders2Although at the time of the original hearing in this case, the Employer's Bridgehamptonoperations covered 3 separate locations in the Stateof New Yoi k-Bridgehampton,Matti-tuck, and Orient Point-it appears that at the time of the third election, operations wereconfined to the Si st two locations only.117 NLRB No. 57.